Citation Nr: 1126999	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-38 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel





INTRODUCTION

The Veteran had service in the Alabama Army National Guard (ALARNG) from April 1966 to April 1972, including a period of active duty training (ACDUTRA) from April to August 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed hearing loss and tinnitus are related to his period of service in the ALARNG, and specifically a result of his exposure to noise from artillery and weapons fire given his military occupational specialty (MOS) as "Cannon Power Man."  See July 2005 and January 2007 statements.  The Veteran further asserts that his MOS was changed after two years to cook "because I could not stand the noise."  The Veteran also alleges a continuity of hearing problems since service.  Id.  

Service treatment records (STRs) associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in April 1966 prior to entering service.  The clinical evaluation was normal and no ear problems were found.  The Veteran provided a medical history in which he specifically denied having hearing problems.  Whispered voice testing was 15/15 bilaterally.

A clinical evaluation and physical examination performed in April 1967 was normal and no hearing problems were noted.  The Veteran was also afforded a VA examination in July 1967.  The examination was essentially normal, but decreased auditory acuity was found.  Similarly, a quadrennial examination performed in June 1970 was essentially normal, but evidence of decreased auditory acuity was found.

Post-service private medical treatment records confirmed the Veteran's diagnosis of and treatment for hearing loss and tinnitus dating back to May 1997.  See records from O. Evans, M.D., W. Vaughn, M.D., D. Pappas, M.D., and M. Farah, M.D.         

Preliminarily, the Board notes that the nature and extent of the Veteran's service in the ALARNG is unclear from the evidence of record.  As noted above, the Veteran had service from April 1966 to April 1972, including a period of ACDUTRA from April to August 1967.  The Veteran has alleged additional noise exposure in service, particularly in the first two years, as a result of his MOS.  In light of this information, the Alabama Adjutant General should be contacted and asked to verify the Veteran's inclusive dates (by day, month, and year) of active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA).  

It appears that some of the Veteran's STRs are included in the claims file.  However, there are no records included in the claims file for the period of time immediately prior to his separation from service (i.e., June 1970 to April 1972).  Thus, complete copies of the Veteran's STRs and his service personnel records (SPRs), including any and all line of duty determinations, physical profile reports, and MOS changes (and the reasons behind any such changes), should likewise be obtained and associated with the claims file.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). However, where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2010).

Here, the Veteran was afforded a VA Compensation and Pension (C&P) audiology examination in connection with the current claims in March 2006.  The examiner reviewed the claims file and noted that the Veteran had normal hearing in July 1967.   The next pertinent post-service evidence of record was dated several decades after discharge from service.  Accordingly, the examiner concluded that the Veteran's right ear hearing loss was "less likely as not" related to his in-service noise exposure.  The examiner was unable to provide an opinion on the left ear hearing loss without resorting to speculation and recommended a supplemental opinion by an ear, nose, and throat (ENT) specialist to address this question.  The examiner also found it "less likely as not" that the Veteran's tinnitus was related to his in-service noise exposure given the late date of onset.  To date, however, no supplemental opinion from an ENT as been obtained and/or associated with the claims file.  Thus, a remand for a new examination is required to address this issue.    

The AMC should also contact the Veteran and ask him to identify any and all VA and non-VA sources of treatment for his hearing loss and tinnitus disabilities since discharge from service that are not already of record.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any and all VA and non-VA sources of treatment for his hearing loss and tinnitus disabilities since discharge from service that are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Contact the Alabama Adjutant General for verification of all periods of the Veteran's service in the National Guard.  In particular, the Adjutant General should verify the Veteran's inclusive dates (by day, month, and year) of active duty, ACDUTRA and INACDUTRA.  Additionally, obtain a complete copy of the Veteran's service treatment and service personnel records, including any and all line of duty determinations, physical profile reports, MOS changes (and the reasons behind any such changes).  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed hearing loss and tinnitus disabilities.  Please Note: the March 2006 VA C&P examiner indicated that this examination should be performed by an ear, nose and throat specialist.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The AMC/RO should provide the examiner with a list of the dates of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.

The examiner is asked to indicate whether the Veteran's currently diagnosed hearing loss disability is at least as likely as not (i.e., 50 percent or greater possibility) related to a period or periods of active duty, ACDUTRA, or INACDUTRA, including to any claimed in-service noise exposure during such period(s).  The examiner must provide a complete rationale for any stated opinion.

The examiner is also asked to indicate whether the Veteran's currently diagnosed tinnitus disability is at least as likely as not (i.e., 50 percent or greater possibility) related to a period or periods of active duty, ACDUTRA, or INACDUTRA, including any claimed in-service noise exposure during such period(s).  The examiner should consider the Veteran's complaints of continuity of tinnitus symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion.

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.   

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


